Citation Nr: 1437549	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.  The Veteran died in March 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

FINDINGS OF FACT

1.  The Veteran's died on March [redacted], 2010, of cryptogenic cirrhosis with myelodysplastic syndrome noted as an underlying cause of death.

2.  At the time of the Veteran's death, service connection was in effect for a lumbar spine disability, rated as 60 percent disabling, and right shoulder dislocation, rated as 20 percent disabling; the combined disability rating was 70 percent.  The Veteran was in receipt of a total disability rating based on individual unemployability (TDIU), effective January 2002.

3.  Neither cryptogenic cirrhosis nor myelodysplastic syndrome were manifested during the Veteran's period of active service and nor related to military service or a disability of service origin.

4.  The evidence of record does not demonstrate that a service connected disability was either the principal or a contributory cause of the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2010 the appellant was informed of the evidence and information necessary to substantiate the claim, the information required of her to enable VA to obtain evidence in support of her claim, the assistance that VA would provide to obtain evidence and information in support of her claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  In the April 2010 letter the appellant received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.
In specific consideration of the claim of service connection for the cause of the Veteran's death, the Board notes that in the adjudication of a DIC claim under 38 U.S.C.A. § 1310, when a Veteran had service-connected disability during his lifetime, VCAA notice must include a statement of the conditions for which a veteran was service connected at the time of his or her death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  The April 2010 VCAA letter informed the appellant that the Veteran had been service-connected for lumbar spine disability and right shoulder disability during his lifetime.
Duty to Assist
Service treatment records are associated with the claims file, as are VA medical records dated thru March 2010.  In January 2013 the Social Security Administration (SSA) indicated that the Veteran's records at that agency had been destroyed.
The general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Accordingly, in July 2012 an opinion was obtained that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).
The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).
Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will be presumed for certain chronic diseases, such as anemia and cirrhosis of the liver, if they become manifest to a compensable degree within a year after the veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.
The Veteran's death certificate reflects that he died on March [redacted], 2010, of cryptogenic cirrhosis with myelodysplastic syndrome noted as an underlying cause of death.  At the time of the Veteran's death, service connection was in effect for lumbar spine degenerative disc disease, rated as 60 percent disabling, and right shoulder dislocation, rated as 20 percent disabling; the combined disability rating was 70 percent.  The Veteran was in receipt of a TDIU, effective January 2002.
The appellant asserts that medications used to treat the Veteran's service-connected disabilities were either the principal or a contributory cause of the Veteran's death.
The Veteran's service treatment records contain no findings related to liver disease, and no such disability was noted on his January 1962 service separation examination.
A November 2000 VA medical record noted that the Veteran had mildly elevated bilirubin levels on two occasions over the prior three years.  A November 2006 abdominal CT noted a cirrhotic liver.  VA records indicate that the Veteran was diagnosed with myelodysplastic syndrome in 2002.
In July 2012 a VA physician (Board certified in internal medicine) indicated that she had reviewed the Veteran's claims file.  The examiner stated, in pertinent part, as follows:
The Veteran [was service connected] for lumbar spine degenerative disc disease with history of strain and residuals of right shoulder strain.  In 2002, he was diagnosed with myelodysplastic syndrome presenting with low platelets and subsequent mild leukopenia.  This was confirmed by a bone marrow biopsy in 11/02.  No treatment was indicated.  In 2005, he was admitted for acute LLQ pain and CT scan showed evidence of splenomegaly and cirrhosis.  The cause of his LLQ pain was a left inguinal hernia and the CT findings were not related to the hernia.  Work up for causes of cirrhosis were negative and he was diagnosed with cryptogenic (idiopathic) cirrhosis.  Unfortunately, his cirrhosis progressed and he subsequently passed away due to complications from end stage liver disease.

Review of the medical records does not document any causation from medications used to treat the Veteran's service connected disorders and his diagnosis of cirrhosis.  By definition, cryptogenic cirrhosis is used for the diagnosis of those with cirrhotic liver findings but no clear identifiable cause after an extensive workup.  Review of the medical literature substantiates that the cause of myelodysplastic syndrome is unknown except for some cases secondary to chemicals and/or radiation.  This can be seen in cancer patients for example requiring chemo and/or radiation treatments.  No clear causation has been shown from medications that were used to treat the Veteran's [service connected disorders] and myelodysplastic syndrome.

Given above, this examiner agrees with rating decision from 9/2010 and opines that it is less likely as not that the medications used to treat the Veteran's [service connected] conditions materially contributed to his death from cryptogenic cirrhosis and myelodysplastic syndrome.

The Veteran's service treatment records do not show treatment for or a diagnosis of liver disability or myelodysplastic syndrome during active military service.  The medical evidence shows that the Veteran's liver disability and myelodysplastic syndrome were not manifested until many years after his discharge from military service.  There is also no competent evidence linking such disabilities to the Veteran's active service.

As for the question of whether medications used to treat the Veteran's service-connected disabilities were either the principal or a contributory cause of the Veteran's death, the July 2012 VA examiner specifically indicated that no such relationship exists.  As for the probative value of the July 2012 VA examiner's opinion, the Board observes that the examiner reviewed the pertinent medical evidence and provided a rationale for the opinion expressed.  Medical literature was consulted in connection with the opinion.

The Board takes note of a March 2012 letter from the Veteran's daughter, a physician (anesthesiologist).  The Veteran's daughter's March 2012 letter is a comprehensive review of the Veteran's pertinent medical history, and the Board observes that a review of the claim's file reveals that she was intimately involved in all stages of the Veteran's health matters for years.  A review of the March 2012 letter, however, does not reveal any opinion linking the Veteran's medications to the development of his fatal conditions.  At most she suggests that he could have been taken off medications earlier if treatment for his back injury had been more aggressive. In any case, to the extent that her statement can be read as suggesting a relationship, the Board finds that the July 2012 VA opinion is more probative. The March 2012 opinion by the Veteran's daughter is at best equivocal and it does not adequately explain the basis for a relationship between the liver disease and the back medications; while in contrast, the July 2012 opinion provided a clear rationale and support for the conclusions reached. 

In adjudicating a claim, the Board must assess the competence and credibility of an appellant's statements.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Whether the medications used to treat the Veteran's service-connected disabilities were either the principal or a contributory cause of the Veteran's death is not a question that can be determined by mere observation and is not a simple question.  The appellant has provided no evidence that she has training or a background in medical matters.  For these reasons, the Board finds that the appellant's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

The "benefit of the doubt" rule does not apply because the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b).
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


